Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 1 of 16




                             EXHIBIT 14
   Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 2 of 16




Assessment,
Collection, and
Distribution of Fines
and Fees in Criminal
Cases
Report No. 19-14
November 2019
          Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 3 of 16




November 2019                                                                                                                   Report No. 19-14


Assessment, Collection, and Distribution of
Fines and Fees in Criminal Cases
EXECUTIVE SUMMARY
The Florida Constitution provides that funding for the state
courts system shall be provided from state revenues                                           REPORT SCOPE
appropriated by general law, while funding for the Clerks of                                  As directed by the Legislature,
Court court-related functions must be provided by filing
                                                                                              OPPAGA reviewed the assessment,
fees, service charges, and court costs assessed to parties
                                                                                              collection, and distribution of fines
accessing the courts. Judges and clerks exercise limited
                                                                                              and fees in criminal cases in Florida.
discretion over the imposition of fees because most are
mandated by statute.
Over $315 million in fines and fees was assessed in criminal cases statewide in county Fiscal Year
2017-18; however, the collection rate in criminal cases is low. Collected amounts are disbursed to
various funds with primarily law enforcement purposes. Other states have taken some steps to change
assessment and collection of fines and fees in criminal cases.

INTRODUCTION
Article V of the Florida Constitution establishes the judicial branch of state government, including trial
and appellate courts. Trial courts include circuit courts and county courts. In terms of criminal
jurisdiction, misdemeanors are heard in county court and felonies are heard in circuit court. The
constitution also delineates the state courts system’s key participants, including judges, state
attorneys, public defenders, and clerks of the court. In addition, the constitution provides that funding
for the state courts system shall be provided from state revenues appropriated by general law, while
funding for clerks’ court-related functions must be provided by adequate and appropriate filing fees,
service charges, and court costs assessed to parties accessing the courts. 1 Voters in each of Florida’s 67
counties elect a clerk of circuit court, who administers a variety of court-related and non-court-relate
functions at the county and state level. Clerks’ specific responsibilities relating to the state courts
system are outlined in statute, court rules, and administrative orders. One of these statutorily
designated responsibilities is the collection of the fines and fees assessed by the courts. 2




1 The Legislature established the State Courts Revenue Trust Fund and the Clerks of the Court Trust Fund to create a dedicated state revenue stream

  for court-related activities. In practice, both the clerks and the courts are funded with revenues assessed by the courts and collected by the clerks;
  courts also receive General Revenue appropriations.
2 Section 28.37, F.S.

                                                                          1
           Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 4 of 16

The financial obligations assessed against participants in the court system fall generally into three
categories: fees, fines, and restitution. Fees (also known as costs) are amounts authorized by statute
that represent what a user of the court system is expected to pay. All court users are assessed fees.
For example, someone filing a lawsuit in a civil case has to pay a filing fee. In criminal cases, fees
assessed against defendants include the state’s cost to prosecute the case. Fines are imposed by the
court as part of the judgment and are used to punish offenders. 3 Fine amounts are correlated with the
seriousness of the offense. Finally, restitution is intended to make the victim whole.
The fines and fees assessed in criminal cases are described in statute. The clerks, in consultation with
the Office of the State Courts Administrator, produce an annual document listing these fines and fees. 4
Some fines and fees are mandatory, meaning that the judge must impose them. Other fines and fees
are discretionary. Generally, most fines are discretionary, while fees tend to be mandatory. Judges do
have the ability to convert assessed fine or fee amounts into community service obligations.
The amount of a fine is generally determined by the level of the offense. For example, Florida’s Litter
Law (s. 403.413(6)(c), Florida Statutes) makes littering in an amount exceeding 500 pounds a third
degree felony, punishable as provided in s. 775.083, Florida Statutes. This statute delineates fine
amounts by degree and requires up to $15,000 for a life felony, up to $10,000 for a first or second
degree felony, up to $5,000 for a third degree felony, up to $1,000 for a first degree misdemeanor, and
up to $500 for a second degree misdemeanor or non-criminal violation. On the other hand, some
statutes establish a specific fine that differs from those tied to the level of offense. For example, a
violation under s. 403.161(3), Florida Statutes, for causing pollution that injures human health or
welfare, animal, plant, or aquatic life or property is also a third degree felony, but the court may impose
a fine up to $50,000.
Fees are also detailed in statute. Some fees are assessed in every criminal case. For example, s. 938.05
(1)(a), Florida Statutes, requires any person pleading guilty to or found guilty of any felony or
misdemeanor to pay a cost of $225 for a felony or $60 for a misdemeanor. Other fees are assessed only
if the defendant is represented by a public defender. 5 There are also fees that are assessed only if the
defendant is convicted of any of a list of violent or sexual crimes. Additionally, several fees must be
assessed only if a county has elected to impose them through local ordinance. For example, if the
county has passed an ordinance to do so, the judge must impose a $15 fee for misdemeanor convictions
involving drugs or alcohol.
Exhibit 1 illustrates an example of the fines and fees that must or may be assessed in a first or second
degree felony case. 6 In these cases, a judge may assess a fine of up to $10,000. If a fine is assessed, the
judge must assess a 5% surcharge in addition to the fine. In this example, assuming the court imposes
a $4,000 fine and the defendant is charged with one of the enumerated violent or sexual crimes, the
total assessment would be a minimum of $5,214, exclusive of any restitution. The total could be
considerably larger, depending on the amounts assessed for cost of prosecution and defense.




3 Fines are assessed in misdemeanor and felony criminal cases, criminal and non-criminal traffic cases, and non-criminal ordinance violation cases.
4 Section 28.2457, F.S., requires the clerks, in consultation with the Office of the State Courts Administrator, to produce annually a list of all the fines
  and fees that may or must be imposed by statute. This document is referred to as the Mandatory/Discretionary Form Matrix.
5 Section 27.52(2)(a), F.S., requires an applicant for a public defender be indigent, which is if the applicant’s income is equal to or below 200% of

  the then-current federal poverty guidelines or if the person is receiving Temporary Assistance for Needy Families-Cash Assistance, poverty-
  related veterans’ benefits, or Supplemental Security Income.
6 Many of these fees are also assessed in a misdemeanor case, but the amounts may be less.

                                                                            2
          Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 5 of 16

Exhibit 1
Fines and Fees in a Typical First or Second Degree Felony Case

  $4,200                                        $4,000 fine + 5% surcharge of $200


   $225                                                   Additional court costs

                                                    Domestic violence programs
   $201                                        (if convicted of violent or sexual crime)
                                                         Rape crisis centers
   $151                                        (if convicted of violent or sexual crime)

   $100                                             Minimum cost of prosecution


   $100                                                Minimum cost of defense

                                                          Additional court costs
    $65                                                   (per county ordinance)

    $50                                            Public defender application fee


    $50                                          Crime Compensation Trust Fund


    $50                                             Crime Prevention Trust Fund


    $20                                              Crimes Stoppers Trust Fund

                                                 Local law enforcement education
     $2                                                (per county ordinance)


                                                    $5,214 TOTAL
Source: 2019 Florida Court Clerks and Comptrollers Distribution Schedule.




                                                                     3
             Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 6 of 16

Once assessed, defendants must pay all fines and fees to the clerks of court. Florida law requires that
the excess of these funds be electronically remitted to the Florida Department of Revenue for
distribution. 7 Clerks are permitted by statute to offer payment plans to defendants but are also
required to turn unpaid amounts over to private attorneys or collection agents after 90 days. 8


FINDINGS
Judges and clerks exercise limited discretion over the assessment
and collection of fees in criminal cases
At the time of sentencing in a criminal case, whether the case is resolved through trial or the entry of
a negotiated plea agreement, the judge will order the defendant to pay the fines and fees required by
statute. The fines and fees assessed are part of the sentence of the court and will be included in the
judge’s order. While judges typically see the same types of crimes repeatedly and are familiar with the
required amounts of fines and fees associated with those charges, they may use different methods for
determining the amount of fines and fees to assess during the sentencing process. For example, some
judges OPPAGA spoke with reported that they primarily rely on the clerk who is present in the
courtroom to calculate and announce the amount of fines and fees. Other judges use a form order
created in their circuit that includes the various amounts likely to apply in the majority of cases; to
arrive at a total assessment, the judge can then check off the boxes pertinent in a particular case. In
felony cases where defendants are more likely to be represented by counsel and where the state
attorney may be presenting a negotiated plea agreement to the court, judges may rely on the state
attorney to calculate the amount of fines and fees and the defense attorney to challenge any errors.
Since many fees are mandatory, the judge has limited ability to waive or reduce amounts owed. One
alternative is for the judge to convert a defendant’s obligations into community service requirements.
This allows offenders to earn an hourly amount for their community service that is then applied to
their debt. Although judges lack discretion to waive mandatory fines and fees, some we spoke with
mentioned inquiring into a defendant’s ability to pay at the time of sentencing, which may guide the
judge’s decision to convert court debt into community service. An individual who does not pay an
assessed amount may be called back into court. Any person liable for payment of an obligation in a
criminal case can be required to appear and be examined under oath concerning their ability to pay.
To find the offender in contempt, judges are statutorily required to make a finding of failure to appear
or willful failure to comply with a criminal or civil judgment on court-imposed financial obligations.
Another factor that may impact judicial discretion in assessing fines and fees is judicial awareness of
the extent to which the clerk’s court-related functions are dependent on the revenue stream. Some
circuits have administrative orders that direct the clerk to inform the judge if they announce a
mandatory assessment that is lower than the minimum required by statute. Other administrative
orders direct the clerk to include all mandatory fines and court costs in the final judgment whether the
amounts are announced in court or not. Other judges feel that fines and fees are a key part of holding
defendants accountable. Judges mentioned the difficulty of determining whether offenders are being
honest about their actual ability to pay.


7 Section   28.37(3)(a), F.S.
8 Section   28.246(6), F.S.
                                                   4
                Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 7 of 16

For those offenders who are not able to pay their entire debt on the day of sentencing, clerks offer
payment plans. Offenders must provide sworn details of their income and resources. Some clerks
require a default monthly minimum payment to offenders requesting a payment plan. 9 Clerks also
have limited discretion over the assessment and collection of fines and fees. Offenders must pay either
a one-time amount of $25 to set up a payment plan or pay $5 per month. Additionally, clerks are
required by state law to refer amounts uncollected after 90 days to a private attorney or collection
agent. 10 Once an account is referred to a private attorney or collection agent, the agent assesses
offenders an additional charge of up to 40%.

Courts assessed over $315 million in criminal fines and fees in
county Fiscal Year 2017-18; however, collection rates in criminal
cases are low
In county Fiscal Year 2017-18, clerks assessed over $315 million ($80.2 million in county criminal and
$235.6 million in circuit criminal) in fines and fees for criminal cases in Florida. 11 The fine and fee
amounts assessed roughly correspond to the population of the counties and to the number of filings in
criminal court. In other words, counties with larger populations and higher numbers of filings in
criminal court tend to have higher assessments of fines and fees. (Exhibit 2 shows the amounts
assessed in circuit and county criminal cases by county.)

Exhibit 2
Fines and Fees Assessed in County Fiscal Year 2017-18 in Circuit and County Criminal Cases
    Circuit/County        Circuit Criminal         County Criminal            Circuit/County        Circuit Criminal   County Criminal

    Circuit 1              $14,914,648              $5,838,185                Circuit 9              $21,375,134        $4,914,657

    Escambia                 7,577,295               3,009,841                Orange                12,789,816           3,878,795

    Okaloosa                 3,869,970               1,555,723                Osceola                8,585,318           1,035,862

    Santa Rosa               2,716,740                 618,797                Circuit 10             $19,561,505        $4,414,966

    Walton                     750,643                 653,824                Hardee                   621,205             120,153

    Circuit 2               $5,999,650              $1,803,929                Highlands              1,511,707             458,050

    Franklin                   259,672                 165,182                Polk                  17,428,593           3,836,763

    Gadsden                    350,028                 165,547                Circuit 11              $8,267,938        $3,873,337

    Jefferson                   60,604                   35,001               Miami-Dade             8,267,938           3,873,337

    Leon                     4,893,935               1,313,015                Circuit 12              $9,433,465        $2,972,527

    Liberty                     71,166                   25,769               DeSoto                 1,057,606             167,722

    Wakulla                    364,245                   99,415               Manatee                4,864,271           1,220,804

    Circuit 3               $5,340,806              $1,124,924                Sarasota               3,511,588           1,584,002

    Columbia                 1,706,400                 312,904                Circuit 13             $27,059,328        $5,811,063


9  According to s. 28.246 (4), F.S., the court can review the reasonableness of the payment plan.
10 Section 28.246 (6), F.S.
11 In Florida, county Fiscal Year dates are October 1st through September 30th.

                                                                         5
             Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 8 of 16

 Circuit/County         Circuit Criminal         County Criminal          Circuit/County           Circuit Criminal   County Criminal

 Dixie                       745,714                 314,143              Hillsborough              27,059,328           5,811,063

 Hamilton                    358,946                  86,332              Circuit 14                 $8,153,282         $3,229,287

 Lafayette                    90,707                  15,165              Bay                        3,983,914           2,587,615

 Madison                     438,793                  78,294              Calhoun                     268,856               50,746

 Suwannee                    912,364                 148,013              Gulf                        236,203               89,561

 Taylor                    1,087,882                 170,073              Holmes                     1,141,479            196,476

 Circuit 4                $11,737,120            $5,070,789               Jackson                    1,640,901            114,097

 Clay                        723,640                 646,793              Washington                  881,929             190,792

 Duval                    10,491,646               4,185,658              Circuit 15                 $9,381,056         $3,479,513

 Nassau                      521,834                 238,339              Palm Beach                 9,381,056           3,479,513

 Circuit 5                $15,838,623            $5,358,121               Circuit 16                 $789,316           $1,431,267

 Citrus                    2,254,777                 692,289              Monroe                      789,316            1,431,267

 Hernando                  3,368,108               1,256,401              Circuit 17                 $12,578,206         6,200,509

 Lake                      5,086,805               1,497,704              Broward                   12,578,206           6,200,509

 Marion                    3,892,854               1,337,304              Circuit 18                 $8,436,346          3,680,530

 Sumter                    1,236,079                 574,424              Brevard                    4,577,855           1,965,214

 Circuit 6                $16,760,021              8,471,335              Seminole                   3,858,491           1,715,315

 Pasco                      5,194,643              2,631,697              Circuit 19                 $7,326,415          3,059,840

 Pinellas                 11,565,378               5,839,638              Indian River               2,137,486            727,530

 Circuit 7                $12,098,756              4,409,741              Martin                     1,237,906            952,794

 Flagler                      668,690                304,344              Okeechobee                  745,756             224,174

 Putnam                     1,267,244                282,577              St. Lucie                  3,205,267           1,155,341

 St. Johns                  1,843,242                595,591              Circuit 20                 $16,509,845         3,867,118

 Volusia                    8,319,580              3,227,229              Charlotte                  1,776,667            857,763

 Circuit 8                 $4,040,957              1,171,966              Collier                    9,487,490            973,341

 Alachua                  2,042,822                  688,939              Glades                        92,593              48,514

 Baker                      484,397                  149,606              Hendry                      680,320             296,838

 Bradford                 1,045,187                  130,709              Lee                        4,472,775           1,690,662

 Gilchrist                  182,510                   47,837              Total                   $235,602,440        $80,183,606

 Levy                       209,460                  128,058

 Union                       76,581                   26,818

Source: OPPAGA analysis of data provided by the Florida Clerks of Court Operations Corporation.



                                                                      6
             Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 9 of 16

Collection rates for criminal fines and fees are low. As required by statute, the Florida Clerks of
Court Operations Corporation (CCOC) must monitor the clerks’ performance in several areas, including
the effective collection of fines and fees. 12 The CCOC is a public corporation created by the Legislature
to perform various functions for the clerks, including recommending changes in the amounts of fines,
fees, and costs and developing a uniform system of workload performance standards. 13 The CCOC
publishes a quarterly report indicating how many counties failed to meet the performance standards.
Counties must report collections by the 20th of the month following the end of each quarter. The
quarterly collections rate looks back over a five quarter or up to 15-month period to give clerks
additional time to collect fines and fees before the rate is calculated. The performance standards for
annual collections rates are 9% for circuit criminal cases and 40% for county criminal cases.
When the CCOC determines a clerk has not met a workload performance standard, the CCOC is
required to identify the deficiency and any corrective action taken. In the third quarter of county Fiscal
Year 2018-19 (most recent data available), 18 counties failed to meet the standard for collections in
circuit criminal cases, and 16 counties failed to meet the standard in county criminal cases. Clerks not
meeting the standard pointed to factors such as the incarceration of defendants and payment plans
that extend well beyond the reporting period as some of the reasons for difficulty in collecting assessed
amounts.
In county Fiscal Year 2017-18, 9.31% of the fines and fees assessed in circuit criminal court were
collected statewide. The collection rate ranged from a low of 3.85% in Collier County to a high of
29.91% in Jefferson County. The collection rate for county criminal court is higher, at 39.89%
statewide, with a range of 19.66% in Miami Dade County to 74.37% in Walton County. Collection rates
are likely higher in county court because the assessments are lower in misdemeanor cases and
defendants are not serving long prison sentences. (Exhibit 3 provides the collection rates by county
for circuit and county criminal cases.)
Exhibit 3
Fines and Fees Collection Rate in Circuit and County Criminal Cases in County Fiscal Year 2017-18
 Circuit/County         Circuit Criminal      County Criminal                 Circuit/County            Circuit Criminal      County Criminal
 Circuit 1                                                                    Circuit 9

 Escambia                      7.16%                48.03%                    Orange                         11.12%                33.44%

 Okaloosa                      8.42%                46.42%                    Osceola                        12.94%                51.42%

 Santa Rosa                  10.34%                 48.27%                    Circuit 10

 Walton                      14.72%                 74.37%                    Hardee                           7.20%               48.62%

 Circuit 2                                                                    Highlands                        6.66%               21.58%

 Franklin                      7.15%                46.79%                    Polk                             6.31%               40.00%

 Gadsden                       7.87%                46.63%                    Circuit 11

 Jefferson                   29.91%                 43.22%                    Miami-Dade                     13.14%                19.66%

 Leon                        13.30%                 36.75%                    Circuit 12

 Liberty                     13.03%                 73.53%                    DeSoto                           8.65%               34.10%



12 Section 28.35(2)(d), F.S., requires the CCOC to develop other performance standards, including operational efficiency and fiscal management.
   The CCOC established timeliness for filing new cases and timeliness for docketing cases as efficiency standards.
13 Section 28.35(1)(a), F.S.

                                                                      7
            Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 10 of 16

 Circuit/County         Circuit Criminal      County Criminal                Circuit/County       Circuit Criminal   County Criminal
 Wakulla                     14.96%                51.63%                    Manatee                    7.87%            38.87%

 Circuit 3                                                                   Sarasota                   9.17%            32.23%

 Columbia                      6.02%               42.81%                    Circuit 13

 Dixie                         7.03%               32.02%                    Hillsborough               8.10%            39.80%

 Hamilton                    17.68%                62.67%                    Circuit 14

 Lafayette                   13.71%                67.13%                    Bay                        7.83%            34.26%

 Madison                     18.66%                40.90%                    Calhoun                    9.27%            32.86%

 Suwannee                      9.26%               49.27%                    Gulf                     14.56%             67.63%

 Taylor                        5.11%               54.74%                    Holmes                     7.60%            50.74%

 Circuit 4                                                                   Jackson                    4.20%            68.78%

 Clay                        22.10%                51.70%                    Washington                 6.97%            47.63%

 Duval                         4.17%               25.13%                    Circuit 15

 Nassau                      16.56%                53.17%                    Palm Beach               11.75%             33.47%

 Circuit 5                                                                   Circuit 16

 Citrus                      12.28%                47.80%                    Monroe                   25.17%             58.83%

 Hernando                      8.22%               49.65%                    Circuit 17

 Lake                          7.63%               34.40%                    Broward                    8.45%            40.74%

 Marion                      10.73%                32.80%                    Circuit 18

 Sumter                      13.61%                48.21%                    Brevard                  10.69%             41.69%

 Circuit 6                                                                   Seminole                 15.61%             56.08%

 Pasco                       10.45%                43.24%                    Circuit 19

 Pinellas                    10.29%                33.01%                    Indian River               8.96%            56.66%

 Circuit 7                                                                   Martin                   15.41%             64.79%

 Flagler                       9.52%               50.95%                    Okeechobee               12.18%             37.91%

 Putnam                        4.51%               33.68%                    St. Lucie                14.74%             49.60%

 St. Johns                     9.94%               45.65%                    Circuit 20

 Volusia                       5.99%               38.16%                    Charlotte                16.25%             38.33%

 Circuit 8                                                                   Collier                    3.85%            57.12%

 Alachua                     19.18%                46.63%                    Glades                   16.15%             66.08%

 Baker                         8.60%               39.06%                    Hendry                   14.91%             54.46%

 Bradford                      7.90%               42.56%                    Lee                      11.32%             47.76%

 Gilchrist                     7.03%               55.66%

 Levy                        17.37%                50.92%

 Union                       16.24%                49.13%

Source: OPPAGA analysis of data provided by the Florida Clerks of Court Operations Corporation.

                                                                      8
           Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 11 of 16

Collection rates vary by type and level of offense. OPPAGA analyzed data on the collection rate in
criminal cases with disposition dates during the last four years. 14,15,16 We were able to follow cases
disposed in county Fiscal Year 2015-16 for up to four years. As shown in Exhibit 4, after three to four
years, first degree felonies had an 8% statewide collection rate, while third degree felonies had a 21%
collection rate and second degree misdemeanors had a 50% collection rate. As previously discussed,
this variation may be due to the lower amounts assessed in lower level offenses and the fact that lower
level offenses do not require long periods of incarceration. It should also be noted that collection rates
increase with time for all types and levels of offense.

Exhibit 4
Criminal Fines and Fees Collection Rates by Crime Type
                                                                   Felony
     25%


     20%


     15%


     10%


     5%


     0%
                   Up to 1 Year                       1-2 years                        2-3 years                         3-4 years

                                   1st Degree Felony              2nd Degree Felony                3rd Degree Felony




14 The most serious charge per case is represented in this analysis.
15 Broward County does not provide financial data to the Clerks of Court Information System and is not included in the analysis. In addition, due to
inconsistent data for county Fiscal Year 2015-16, Duval County is also excluded from the analysis.
16 Because the data was pulled on September 19, 2019, follow-up timeframes are 11 days short of the end of each county fiscal year (September

30th). For example, cases that were disposed in county Fiscal Year 2017-18 have a follow-up time period closer to 11.5 to 23.5 months, instead of
12 to 24 months. The follow-up time period in the chart references the closest month.
                                                                         9
         Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 12 of 16


                                                          Misdemeanor
 60%


 50%


 40%


 30%


 20%


 10%


   0%
                  Up to 1 Year                      1-2 years                       2-3 years           3-4 years

                                         1st Degree Misdemeanor                2nd Degree Misdemeanor

Source: OPPAGA analysis of CCIS data provided by the Florida Court Clerks & Comptrollers.



Fines and fees collected in criminal cases are distributed to
different funds
Clerks are constitutionally required to fund their court-related duties through filing fees for
judicial proceedings and service charges and costs. However, the budgeting process and
mechanisms for clerks have changed over time. From 2004 through 2009, the clerks were permitted
to retain certain legislatively designated fines and fees for funding. After 2009, the Legislature placed
the clerks in the General Appropriations Act and transferred revenues previously retained by the
clerks to the state. In 2013, the Legislature removed the clerks from the General Appropriations Act
and returned to a fines and fees funded process.
The 2013 Legislature also required the Legislative Budget Commission (LBC) to approve clerks’
budgets. The LBC is responsible for reviewing and approving or disapproving budget amendments. In
2017, the Legislature changed the budget process to place the Clerks of Court Operations Corporation
in the role of approving the clerks’ budgets instead of the LBC. The aggregate clerks’ budgets are
limited to revenue estimates. The portion of revenue clerks collect for the previous month that exceeds
1/12 of a clerk’s total budget must be sent to the Department of Revenue for deposit into the Clerks of
the Court Trust Fund. Additionally, the Department of Revenue must annually send excess funds in
the Clerks of the Court Trust Fund to the state’s General Revenue Fund.
Most revenues collected by the clerks from fines and fees are distributed to the clerks, courts,
or General Revenue Fund. In addition to the revenue retained by the clerks to fund their court-
related functions, collected fines and fees from all types of court cases are directed to the courts and
General Revenue. Remaining funds are distributed to state attorneys, public defenders, and various
state trust funds. Some state trust funds (e.g., Brain and Spinal Injury Trust Fund and the Emergency
Medical Services Trust Fund) receive revenue from traffic cases. (Exhibit 5 describes the distribution
of all revenue collected by the clerks in state Fiscal Year 2017-18.)
                                                     10
         Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 13 of 16

Exhibit 5
Clerk Fines and Fees for All Case Types Revenue Distribution, State Fiscal Year 2017-18
                                                                                Public Defender $18.18 Million
                                                                                      Public Records Modernization $19.02 Million
                                                                                           State Attorney $23.87 Million




                                                                                     State Courts
                                                                                    $74.75 Million



                                            Clerks                                    State Trust Funds
                                        $403.41 Million                                $93.82 Million




                                                                                General Revenue
                                                                                $113.11 Million




Source: Florida Court Clerks and Comptrollers Annual Report.



Revenues collected in criminal cases also go to the clerks, public defenders, state attorneys, the General
Revenue Fund, and state trust funds. Exhibit 6 describes four state trust funds that receive revenue
from fines and fees in common criminal cases. The purpose of these funds are primarily criminal
justice related. For example, the amounts distributed to the Crime Stoppers Trust Fund in the Attorney
General’s Office fund Crime Stoppers programs. There are also funds that support local programs if
the county elects to require those fees. For example, counties can elect to impose a $65 fee for
additional court costs and a $2 fee for local law enforcement education.

Exhibit 6
Four State Agency Trust Funds That Receive Revenue From Fines and Fees in Most Criminal Cases
 Fund                                                   Agency                                     Purpose                          Statute
 Additional Court Cost Clearing Trust     Various, including Florida Department      Supports programs in multiple state     s. 938.01, F.S.
 Fund                                     of Law Enforcement and Department          agencies
                                          of Children and Families
 Crime Stoppers Trust Fund                Office of the Attorney General             Funds Crime Stoppers and their          s. 938.06, F.S.
                                                                                     crime fighting programs
 Crimes Compensation Trust Fund           Office of the Attorney General             Compensates victims of crime            s. 938.03, F.S.
 State Attorneys Revenue Trust Fund       Justice Administrative Commission          Pays for services rendered, including   s. 938.27(8), F.S.
                                                                                     fees and charges paid by the State
                                                                                     Attorney
Source: Florida Court Clerks and Comptrollers, Distribution Schedule and Florida Statutes.


                                                                           11
         Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 14 of 16


Other states have taken steps to change assessment and
collection of fines and fees in criminal cases
Most states fund their judicial systems at least partially by assessing and collecting user fees directly
from participants in the system. However, some stakeholders have expressed concern about the
appropriateness of legal financial obligations to fund the justice system. The National Center for State
Courts’ National Task Force on Fines, Fees, and Bail Practices, comprised of stakeholders representing
the Conference of Chief Justices and the Conference of State Court Administrators, includes as one of
its principles that courts should be funded entirely through state general revenues, and that no
revenue as a result of fines and fees should be used to pay any aspect of court operation. Stakeholders
in other states reported that courts should not be revenue generators for the state and that worrying
about the bottom line can affect how participants in the criminal justice system behave. In Florida, a
2011 Florida Courts and Clerks Revenue Stabilization Workgroup noted that the Florida Constitution
includes an express guarantee of an individual’s right of access to the courts. Additionally, the
workgroup concluded that courts should be primarily funded by general tax revenues because they
are a core function of government and benefit society broadly, not just the parties involved in each
case. Florida stakeholders also referenced concerns about a justice system dependent on collecting
money from low-income individuals and the potential of criminal debt obligations to perpetuate their
involvement in the system.

Stakeholders have also pointed to the negative long-term effects these legal financial obligations may
have on offenders. The amount of criminal justice debt is significant in all counties in Florida. For
example, if the entire debt from circuit criminal cases assessed in Orange County were divided among
the population of the county, each person would owe $9.48, while each person in Liberty County would
owe $7.98. The amount of debt per circuit criminal filing would be $1,156 in Orange and $395 in
Liberty. However, these legal financial obligations are difficult to collect, especially in felony cases, and
collection rates are low. A recent study by the Harvard Kennedy School describes the consequences
associated with criminal justice debt. 17 These consequences can undermine post-incarceration goals
of re-entry such as finding housing, transportation, and employment. For example, those convicted of
a crime, particularly a felony, may have a difficult time finding employment and may not have the
resources to pay the fines and fees they owe. This could be further exacerbated for offenders with
mental health or substance abuse issues who already face many barriers to economic stability, food
security, and finding housing. In addition, lower income individuals may not have the resources to
avoid or decrease the assessment of fines and fees and may face a wide range of consequences when
they are unable to pay. These include collection fees, driver’s license suspension, and arrest and short-
term incarceration for failing to make court appearances related to the debt. 18
Some states have explored or implemented different approaches to the assessment and collection of
criminal fines and fees. These approaches include requiring judges to assess amounts based on the
defendant’s financial resources and giving judges expanded ability to waive legal financial obligations.
Much of the focus in other states has been on increasing the court’s role in determining indigency. For
example, in Ohio, the court must conduct a hearing about financial resources at initial sentencing and
then each time the defendant comes before the judge on the same case. Arizona, Michigan, and Texas

17 Martin, Karin D., Sandra Susan Smith, and Wendy Still. Shackled to Debt: Criminal Justice Financial Obligations and the Barriers to Re-Entry They
   Create. New Thinking in Community Corrections Bulletin. Washington, D.C.: U.S. Department of Justice, National Institute of Justice, 2017. NCJ
   249976.
18 Section 322.245(5)(a), F.S.

                                                                        12
         Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 15 of 16

also require a financial resources inquiry at the time of sentencing. To assist judges, states such as
Ohio, Texas, and Washington have developed bench cards. 19 Bench cards recommend reviewing and
assessing areas such as a defendant’s income, other financial resources, housing costs, other expenses,
and employment status. Bench cards also provide guidance about how to conduct a financial resources
inquiry. Ohio trial courts also have statutory authority to waive, suspend, or modify the payment of
costs at the time of sentencing or any time thereafter.
Funded in part by a grant from the U.S. Department of Justice, in 2018 Washington implemented an
online calculator for use by court personnel, attorneys, and the general public. The calculator allows
users to input information about the nature of the offense and defendant income and debt. The site
also provides guidance regarding whether judges have discretion on levying fines and fees for a given
offense. In Washington, courts are prohibited from imposing costs if a defendant is found to be
indigent; defendants are considered indigent if they meet one or more of several conditions. 20 Relying
on determinations of indigence made by other state or federal assistance programs may give the court
confidence in the accuracy of an offender’s claim of indigence.
In Texas, the determination of indigence is coupled with a judge’s ability to waive or modify legal
financial obligations.      In 2017, the Texas Legislature passed legislation in response to
recommendations from the Texas Judicial Council. Under the new law, when defendants make a plea
in open court, judges must inquire about financial resources. If the court determines a defendant is
indigent, the court must tailor a payment plan, order discharge by community service, and/or waive
all or part of the fines and costs. Previously, judges were required by law to delay the waiving of fines
and costs until after the defendant defaulted on payment.




19 As noted on an Ohio bench card, “The responsibility of the courts in general, and individual judges in particular, is to ensure that any fines, costs,
   and other financial sanctions arising out of a criminal case are reasonable and take into account a defendant’s ability to pay.”
20 These conditions include currently receiving benefits from the Temporary Assistance for Needy Families program or aged, blind, or disabled

   assistance; medical care services; pregnant woman assistance, Supplemental Security Income, federal poverty-related veterans’ benefits; refugee
   resettlement services; Medicaid or food stamps; involuntarily commitment to a public mental health facility; or an income at or below 125% of
   the federal poverty level.
                                                                          13
       Case 4:19-cv-00300-RH-MJF Document 286-15 Filed 03/10/20 Page 16 of 16




OPPAGA provides performance and accountability information about Florida government in several
ways.
   •    Reports deliver program evaluation and policy analysis to assist the Legislature in
        overseeing government operations, developing policy choices, and making Florida
        government more efficient and effective.
   •    Government Program Summaries (GPS), an online encyclopedia,
        www.oppaga.state.fl.us/government, provides descriptive, evaluative, and performance
        information on more than 200 Florida state government programs.
   •    PolicyNotes, an electronic newsletter, delivers brief announcements of research reports,
        conferences, and other resources of interest for Florida's policy research and program
        evaluation community.
   •    Visit OPPAGA’s website at www.oppaga.state.fl.us.




OPPAGA supports the Florida Legislature by providing data, evaluative research, and objective
analyses that assist legislative budget and policy deliberations. This project was conducted in
accordance with applicable evaluation standards. Copies of this report in print or alternate
accessible format may be obtained by telephone (850/488-0021), by FAX (850/487-3804), in
person, or by mail (OPPAGA Report Production, Claude Pepper Building, Room 312, 111 W. Madison
St., Tallahassee, FL 32399-1475).




                             OPPAGA website: www.oppaga.state.fl.us
                       Project supervised by Claire K. Mazur (850/717-0575)
                Project conducted by Laurie Scott, Anne Cooper, and Tim MacGregor
                                  R. Philip Twogood, Coordinator
